DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11103044. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180099299 A1).
Claim 1, Sun discloses an inner cap (70, 90; FIG 1-3) coupled to a mouth (72) of the container (Paragraph 5) that accommodates contents therein; 
a pump (40, 60) coupled to the inner cap and inserted into the mouth of the container to discharge a fixed amount of contents; 
a push button (20, 80) provided in an upper portion (75, 76) of the inner cap, operating the pump by a push operation, and having on a side thereof a nozzle (26) to discharge the contents; and 
a dip tube (16) coupled at a first end thereof to the pump to communicate therewith, and a second end of the dip tube disposed on a bottom surface of the container (Paragraph 26), wherein a hollow pipe (68) is provided at a lower end of the 
Sun discloses the claimed invention except for dip tube and hollow pipe are inclined at an angle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incline the dip tube and hollow pipe in the direction of the nozzle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Claims 2 and 15, the modified apparatus of Sun discloses wherein the hollow pipe (68) is a first partition wall inclined downwards in a direction of a tip of the nozzle extending from a lower end of the housing, and the first end of the dip tube (16) is inserted into the first partition wall, so that the second end of the dip tube is inclined downwards in the direction of the tip of the nozzle and a tip of the dip tube is disposed on the edge of the bottom surface of the container.
Sun discloses the claimed invention except for dip tube and hollow pipe are inclined at an angle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incline the dip tube and hollow pipe in the direction of the nozzle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.



Claim 11, Sun discloses an inner cap (70, 90; FIG 1-3) coupled to a mouth (72) of the container (Paragraph 5) that accommodates contents therein; 
a pump (40, 60) coupled to the inner cap and inserted into the mouth of the container to discharge a fixed amount of contents; 
a push button (20, 80) provided in an upper portion (75, 76) of the inner cap, operating the pump by a push operation, and having on a side thereof a nozzle to discharge the contents; and 
a dip tube (16) coupled at a first end thereof to the pump to communicate therewith, a tip of the dip tube being disposed on an edge of a bottom surface of the container (paragraph 26), 
wherein, in order to prevent the push button from being rotated in the inner cap (20, 80) and to fix a position of the push button to the inner cap, a locking protrusion (82) is formed on one part of an outer wall of the push button and an inner wall of the inner cap to protrude outwards, and a locking groove (96) is correspondingly formed in other part of the outer wall of the push button and the inner wall of the inner cap so that the locking protrusion is inserted into the first locking groove (FIG 1-4).
Sun discloses the claimed invention except for dip tube is inclined at an angle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incline the dip tube in the direction of the nozzle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

.

Allowable Subject Matter
Claims 4-10, 13-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754